July 10, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           GEORGE A. BUTLER, Appellant

NO. 14-12-00242-CV                          V.

           ROLLS-ROYCE ENERGY SYSTEMS, INC., ET. AL., Appellees
                    ________________________________

       This cause, an appeal from the judgment in favor of appellees, Rolls-Royce
Energy Systems, Inc., Et. Al., signed, March 25, 2011, was heard on the transcript of the
record. The record shows that the notice of appeal is untimely. We therefore order the
appeal DISMISSED.

      We further order this decision certified below for observance.